EXHIBIT 10.4

 

SERIES H CONVERTIBLE PREFERRED STOCK SECURITIES PURCHASE AGREEMENT

 

This Series H Convertible Preferred Securities Purchase Agreement (this
“Securities Purchase Agreement” or “Agreement”) is dated as of August 18, 2020
(the Effective Date”), between Quad M Solutions, Inc., an Idaho corporation,
(the “Company”) and its wholly-owned subsidiary, NuAxess 2, Inc., a Delaware
corporation (“NuAxess”), on the one hand, and the purchaser set forth below (the
“Purchaser”), on the other hand. The Company, NuAxess and the Purchaser may be
referred to individually, as a “Party” and collectively, as the “Parties.”

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506(b) promulgated thereunder, the Company desires
to issue and sell to the Purchaser, and the Purchaser, desires to purchase from
the Company, securities of the Company as more fully described in this Agreement
(the “Offering”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

 

ARTICLE I.

 

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Articles of Incorporation (as defined herein), and
(b) the following terms have the meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Certificate of Designation” means the Certificate of Designation to be filed
prior to or in connection with the Closing by the Company with the Secretary of
State of Idaho, in the form of Exhibit A attached hereto.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1(a).

 

“Closing Date” means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligation to pay the Subscription
Amount at such Closing, and (ii) the Company’s obligations to deliver the
Securities to be issued and sold or exchanged at such Closing, in each case,
have been satisfied or waived.

 

“Commission” means the United States Securities and Exchange Commission.

  

  1



 

 

“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed, issuable upon conversion of the Series H
Convertible Preferred Stock.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” shall mean The Lonergan Law Firm, LLC, Attention: Lawrence R.
Lonergan, Esq., 96 Park Street, Montclair, NJ 07042, email: llonergan@wlesq.com.

 

“Conversion Shares” means shares of the Company’s Common Stock issuable upon
conversion of the Series H Convertible Preferred Stock.

 

“Convertible Preferred Stock Purchase Price” shall mean $1.25 per share of
Convertible Preferred Stock.

 

“EDGAR Filings” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Effective Date” means the date first set forth above.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of: (a) shares of Common Stock and/or
Preferred Stock and options to officers, directors, employees, or consultants of
the Company prior to the Closing Date, or in connection with agreements executed
prior to the Closing, in the amounts and on the terms set forth on Schedule
3.1(g), provided that such securities (subject to adjustment for forward and
reverse stock splits and the like that occur after the date hereof) and any term
thereof have not been amended since the date of this Agreement to increase the
number of such securities or to decrease the issue price, exercise price,
exchange price or conversion price of such securities and which securities and
the principal terms thereof are set forth on Schedule 3.1(g); (b) securities
upon the exercise or exchange of or conversion of Securities issued hereunder or
Company securities issued; (c) securities issuable in a registration statement
pursuant to a capital raise for the purpose of uplisting the Company’s
Securities; or (d) securities issued or issuable pursuant to this Agreement, the
Shares, or upon exercise or conversion of any such securities.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“G&M” means Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New
York 11581, facsimile: (212) 697-3575.

 

“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

   

  2



 

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition, whether commenced or threatened.

 

“Purchaser” shall have the meaning ascribed to such term in Section 4.6.

 

“Regulation D” means Regulation D under the Securities Act.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Required Minimum” shall mean not less than 800,000 shares of Common Stock.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Documents” means the Company’s filings with the SEC under the Exchange Act
and Securities Act and such term is also defined to mean “EDGAR Filings” in
Section 3.1(h).

 

“Securities” means the shares of Series H Convertible Preferred Stock and the
underlying shares of Common Stock.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series H Convertible Preferred Stock” means the Series H Convertible Preferred
Stock, par value $0.10 of the Company, subject to the terms contained in the
Certificate of Designation.

 

“Share Purchase Price” shall have the meaning ascribed to such term in Section
2.1(a).

 

“Shares” means the shares of Series H Convertible Preferred Stock issued to the
Purchaser pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subscription Amount” means, as to the Purchaser purchasing Shares pursuant to
Section 2.1(a), the aggregate cash amount in United States dollars and in
immediately available funds to be paid for the Shares purchased hereunder as
specified below the Purchaser’s name on the signature page of this Agreement and
next to the heading “Subscription Amount.”

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company. Representations, undertakings and obligations set forth in this
Agreement shall be applicable only to Subsidiaries which exist or have existed
at the applicable and relevant time.

   

  3



 

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges: the NYSE MKT
LLC, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB,
or the OTCQX (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Certificate of Designation and
all exhibits and schedules thereto and hereto, and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means the transfer agent for the Common Stock, and any
successor transfer agent of the Company. As of the Closing Date, the Company is
the Transfer Agent.

 

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Series H Convertible Preferred Stock.

 

“Variable Priced Equity Linked Instruments” shall have the meaning ascribed to
such term in Section 4.9.

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.9.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1 Closing; Exchange.

 

(a) On the Closing Date, upon the terms and subject to the conditions set forth
herein, the Company agrees to sell, and the Purchaser agrees to purchase 5,000
Shares, at the Convertible Preferred Stock Purchase Price, for an aggregate
purchase price of $25,000 (“Share Purchase Price” or “Subscription Amount”). The
Share Purchase Price shall by paid by wire transfer of immediately available
funds to the following account:

 

Bank:                       Wells Fargo Bank, NA

ABA Routing:       121000248

Address:                 420 Montgomery Street, San Francisco, CA 94104

F/B/O:                      NuAxess 2, Inc.

Account#:              7972726280

Address:                 122 Dickinson Avenue, Toms River, NJ 08753

 

(b) On the Closing Date, the Company shall deliver to the Purchaser a
certificate representing the 5,000 Shares of Series H Convertible Preferred
Stock purchased by Purchaser.

 

(c) The Company and Purchaser shall also deliver the other items set forth in
Section 2.2 deliverable at the Closing. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of G&M or such other location or by remote exchange of electronic
documentation as the parties shall mutually agree.

    

  4



 

 

2.2 Deliveries.

 

(a) On the Closing Date, the Company shall deliver or cause to be delivered to
the Purchaser the following:

 

(i) this Agreement duly executed by the Company with the schedules and exhibits
thereto;

 

(ii) a certificate evidencing the 5,000 Shares being purchased by the Purchaser
at the Closing, registered in the name of the Purchaser;

 

(iii) The Company shall have delivered a certificate, executed on behalf of the
Company by its CEO/Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Articles of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company; and

 

(iv) A letter from the Company’s transfer agent in a form acceptable to the
Purchaser.

 

(b) On or prior to the Closing Date, the Purchaser shall deliver or cause to be
delivered the following:

 

(i) this Agreement duly executed by the Purchaser, to the Company; and

 

(ii) the Purchaser’s cash Subscription Amount by wire transfer, as follows

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder to effect the Closing are subject
to the following conditions being met:

 

(i) the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Closing Date of the representations and warranties of the Purchaser contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

 

(b) The obligations of the Purchaser hereunder to effect a Closing, unless
waived by the Purchaser, are subject to the following conditions being met:

 

(i) the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

  5



 

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

 

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 

(v) from the date hereof to each respective Closing Date, trading in securities
in the United States generally as reported by Bloomberg L.P. shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the United States or New York State authorities nor shall there have occurred
any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of the Purchaser, makes it impracticable or inadvisable to purchase the
Securities at the Closing.

 

2.4 Purchaser’s Right to Terminate. Anything in any of the Transaction Documents
to the contrary notwithstanding, the Purchaser has the right to demand and
receive back from the Company the Purchaser’s Subscription Amount and any other
documents delivered in connection with the Offering at any time until a Closing
takes place. In addition, the Company must provide one (1) prior Business Days’
written notice that all Closing conditions have been met and it is ready to
close the Offering.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except in each case as set
forth in the Disclosure Schedules (which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation made herein only to which it
refers), the Company hereby makes the following representations and warranties
to each Purchaser as of the date hereof and the Closing Date unless as of a
specific date therein in which case they shall be accurate as of such date:

 

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company
(each a “Subsidiary” and collectively, the “Subsidiaries”) and the Company’s
ownership interests therein as of the date of this Agreement are set forth on
Schedule 3.1(a). The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. If the Company has no
Subsidiaries relevant to any component of this Agreement as of a particular
date, then such reference shall not be applicable.

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and, no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

  6



 

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders and creditors in connection herewith or therewith other
than in connection with the Required Approvals except those filings requires to
be made with the Commission and state agencies after the Closing Date. This
Agreement and each other Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents, the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby to which it is a party do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected.

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filing of Form D with the Commission, (ii) such filings as are
required to be made under applicable state securities laws, and (iii) such as
may be required but which have been obtained prior to the Closing (collectively,
the “Required Approvals”).

 

  7



 

 

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company. The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock for issuance of the
Underlying Shares at least equal to the Required Minimum on the date hereof.

 

(g) Capitalization. The capitalization of the Company is as set forth in the
Company’s Annual Report on Form 10-K for the year-ended September 30, 2019 and
subsequent Quarterly Reports on Form 10-Q and amendments thereto (the “SEC
Documents”) filed with the SEC and in Schedule 3.1(g). Except as disclosed in
the SEC Documents and on Schedule 3.1(g), no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as disclosed on Schedule 3.1(g), there are no outstanding warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. There is no
stock option plan in effect as of the Closing Date. Except as set forth on
Schedule 3.1(g), the issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchaser) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and nonassessable, have
been issued in material compliance with all federal and state securities laws,
and none of such outstanding shares was issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities. No further
approval or authorization of any stockholder, the Board of Directors, any other
Person is required for the issuance and sale of the Securities. There are no
stockholder’s agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

 

(h) Financial Statements. The Company’s filings available on EDGAR (the “EDGAR
Filings”) contain audited financial statements of the Company for the year-ended
September 30, 2018 (“Financial Statements”). The Financial Statements have been
prepared in accordance with GAAP. The Financial Statements fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject to normal, immaterial adjustments
and inclusion of footnotes which would be required pursuant to generally
accepted accounting principles.

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the Financial Statements except as disclosed on Schedule 3.1(i): (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate

 

  8



 

 

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. At no time,
neither the Company nor any Subsidiary, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or, to the knowledge of the Company, any current or former director
or officer of the Company, nor any current or former officer, director, control
person, principal shareholder, or creditor with respect to the relationship of
any of the foregoing to the Company, nor to the knowledge of the Company is
there any reasonable basis for any of the foregoing. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

(k) Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(l) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as presently conducted, and as contemplated to be
conducted, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
and, the payment of which is neither delinquent nor subject to penalties. The
Company and Subsidiaries do not own any real property. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance.

 

  9



 

 

(o) Intellectual Property.

 

(i) The term “Intellectual Property Rights” includes:

 

1. the name of the Company and each Subsidiary, all fictional business names,
trading names, registered and unregistered trademarks, service marks, and
applications of the Company and each Subsidiary (collectively, “Marks’’);

 

2. all patents, patent applications, and inventions and discoveries that may be
patentable of the Company and each Subsidiary (collectively, “Patents’’);

 

3. all copyrights in both unpublished works and published works of the Company
and each Subsidiary (collectively, “Copyrights”);

 

4. all rights in mask works of the Company and each Subsidiary (collectively,
“Rights in Mask Works’’);

 

5. all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets’’); owned, used, or licensed by the
Company and each Subsidiary as licensee or licensor; and

 

6. the license or right to directly or indirectly use any of the foregoing,
whether perpetually or for a fixed term, whether or not subject to defeasement,
and whether or not reduced to writing or otherwise memorialized.

 

(ii) Agreements. Schedule 3.1(o) contains a complete and accurate list and
description of all material Intellectual Property Rights and of all contracts
relating to the Intellectual Property Rights to which the Company is a party or
by which the Company is bound, except for any license implied by the sale of a
product and perpetual, paid-up licenses for commonly available software programs
with a value of less than $10,000 under which the Company is the licensee. There
are no outstanding and, to Company’s knowledge, no threatened disputes or
disagreements with respect to any such agreement.

 

(iii) Know-How Necessary for the Business. The Intellectual Property Rights are
all those necessary for the operation of the Company’s businesses as it is
currently conducted or contemplated to be conducted. The Company is the owner of
all right, title, and interest in and to each of the Intellectual Property
Rights, free and clear of all liens, security interests, charges, encumbrances,
equities, and other adverse claims, and has the right to use all of the
Intellectual Property Rights. To the Company’s knowledge, no employee of the
Company has entered into any contract that restricts or limits in any way the
scope or type of work in which the employee may be engaged or requires the
employee to transfer, assign, or disclose information concerning his work to
anyone other than of the Company.

 

  10



 

 

(iv) Patents. The Company is the owner of or licensee of all right, title and
interest in and to each of the Patents, free and clear of all Liens and other
adverse claims. All of the issued Patents are currently in compliance with
formal legal requirements (including payment of filing, examination, and
maintenance fees and proofs of working or use), are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Closing Date. No Patent has been or is now involved in any
interference, reissue, reexamination, or opposition proceeding. To the Company’s
knowledge: (1) there is no potentially interfering patent or patent application
of any third party, and (2) no Patent is infringed or has been challenged or
threatened in any way. To the Company’s knowledge, none of the products
manufactured and sold, nor any process or know-how used, by the Company
infringes or is alleged to infringe any patent or other proprietary right of any
other Person.

 

(v) Trademarks. The Company is the owner of all right, title, and interest in
and to each of the Marks, free and clear of all Liens and other adverse claims.
All Marks that have been registered with the United States Patent and Trademark
Office are currently in compliance with all formal legal requirements (including
the timely post-registration filing of affidavits of use and incontestability
and renewal applications), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Closing Date. No Mark has been or is now involved in any opposition,
invalidation, or cancellation and, to the Company’s knowledge, no such action is
threatened with respect to any of the Marks. To the Company’s knowledge: (1)
there is no potentially interfering trademark or trademark application of any
third party, and (2) no Mark is infringed or has been challenged or threatened
in any way. To the Company’s knowledge, none of the Marks used by the Company
infringes or is alleged to infringe any trade name, trademark, or service mark
of any third party.

 

(vi) Copyrights. The Company is the owner of all right, title, and interest in
and to each of the Copyrights, free and clear of all Liens and other adverse
claims. All the Copyrights have been registered and are currently in compliance
with formal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
date of the Closing. No Copyright is infringed or, to the Company’s knowledge,
has been challenged or threatened in any way. To the Company’s knowledge, none
of the subject matter of any of the Copyrights infringes or is alleged to
infringe any copyright of any third party or is a derivative work based on the
work of a third party. All works encompassed by the Copyrights have been marked
with the proper copyright notice.

 

(vii) Trade Secrets. With respect to each Trade Secret, the documentation
relating to such Trade Secret is current, accurate, and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual. The Company has taken all
reasonable precautions to protect the secrecy, confidentiality, and value of its
Trade Secrets. The Company has good title and an absolute (but not necessarily
exclusive) right to use the Trade Secrets. The Trade Secrets are not part of the
public knowledge or literature, and, to the Company’s knowledge, have not been
used, divulged, or appropriated either for the benefit of any Person (other the
Company) or to the detriment of the Company. No Trade Secret is subject to any
adverse claim or has been challenged or threatened in any way.

 

(p) Reserved.

 

  11



 

 

(q) Transactions With Affiliates and Employees. Except as set forth in the EDGAR
Filings or described herein, none of the officers or directors of the Company or
any Subsidiary and, to the knowledge of the Company, none of the employees of
the Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $100,000 other than for: (i) payment of salary or consulting fees for
services rendered and (ii) reimbursement for expenses incurred on behalf of the
Company). A copy of all employment agreements to which the Company and any
Subsidiary are parties have been filed as exhibits to the EDGAR Filings.

 

(r) Certain Fees. Except as set forth on Schedule 3.1(r), no brokerage, finder’s
fees, commissions or due diligence fees are or will be payable by the Company or
any Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Purchaser shall have no
obligation with respect to any such fees or with respect to any claims made by
or on behalf of other Persons for fees of a type contemplated in this Section
3.1(r) that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(s) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(t) Registration Rights. Except as disclosed on Schedule 3.1(t), no Person has
any right to cause the Company or any Subsidiary to effect the registration
under the Securities Act of any securities of the Company or any Subsidiary.

 

(u) Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable as of the Closing Date and
thereafter any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of the State of Idaho that is or could
become applicable to the Purchaser as a result of the Purchaser and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation as a result of the Company’s issuance of
the Securities and the Purchaser’ ownership of the Securities. Notwithstanding
the foregoing, as disclosed in the Company’s EDGAR Filings, the Purchaser
acknowledges that this Section 3.1(u) does not apply to the Company’s shares of
Series B Preferred Stock with “super voting” rights.

 

(v) Disclosure. All of the disclosure furnished by or on behalf of the Company
to the Purchaser regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, when taken together as a whole, is true and correct
in all material respects and does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that no Purchaser
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2.

 

  12



 

 

(w) Solvency. Based on the consolidated financial condition of the Company as of
the Closing Date, and the Company’s good faith estimate of the fair market value
of its assets, after giving effect to the receipt by the Company of the proceeds
from the sale of the Securities hereunder and other funding under the
Registration Statement and/or as set forth in Schedule 3.2(w): (i) the fair
saleable value of the Company’s assets, including its Subsidiaries, exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, consolidated and
projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date. The Financial Statements and Schedule
3.1(i) set forth all outstanding liens secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments. For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $250,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $250,000 due under leases required to
be capitalized in accordance with GAAP. The Company is not in default with
respect to any Indebtedness.

 

(x) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse Effect
or as set forth in Schedule 3.2(x) hereto, the Company and its Subsidiaries each
(i) has made or filed all United States federal, state and local income and all
foreign income and franchise tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations and (iii) has set
aside on its books provision reasonably adequate for the payment of all material
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company or of any Subsidiary know of no basis for any such claim.

 

(y) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of FCPA.

 

(z) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that the
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or any
of its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Securities. The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

  13



 

 

(aa) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

(bb) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”).

 

(cc) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchaser as contemplated hereby. The offer and sale and resale of the
Securities does not integrate for any purpose including any state laws or
securities laws with any other offer or sale of the Company’s Securities nor any
filing that may have been made with respect thereto.

 

(dd) No General Solicitation or Integration. Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Securities by any
form of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchaser and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

 

(ee) Indebtedness and Seniority. As of the date hereof, all indebtedness and
Liens are as set forth on the Financial Statements and Schedule 3.1(i).

 

(ff) No Disqualification Events. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchaser a copy of any disclosures
provided thereunder.

 

(gg) Other Covered Persons. The Company is not aware of any person that has been
or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any Regulation D Securities.

 

(hh) Notice of Disqualification Events. The Company will notify the Purchaser in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 

  14



 

 

(ii) No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor, to the knowledge of the Company, any of its Affiliates, nor any Person
acting on its or, to the knowledge of the Company, their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities by the Company to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(jj) Reporting Company/Shell Company. The Company is a publicly-held company
subject to reporting obligations pursuant to Section 12(g) of the Exchange Act.
Pursuant to the provisions of the Exchange Act. As of the Closing Date, the
Company is not a “shell company” nor “former shell company” as those terms are
employed in Rule 144 and specifically under Rule 144(i)(2) under the Securities
Act.

 

(kk) Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in material compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and
any and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the Closing Date.
The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

 

(ll) Survival. The foregoing representations and warranties shall survive the
Closing Date.

 

  15



 

 

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows (unless as of a specific date therein):

 

(a) Organization; Authority. The Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by the
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of the Purchaser. Each
Transaction Document to which it is a party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) to the extent the indemnification provisions contained in
this Agreement may be limited by applicable law.

 

(b) Understandings or Arrangements. The Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
the Purchaser’s right to sell the Securities pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws). The Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

 

(c) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it converts any
Shares acquired hereunder, it will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act. The Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act. The Purchaser has the
authority and is duly and legally qualified to purchase and own the Securities.
The Purchaser is able to bear the risk of such investment for an indefinite
period and to afford a complete loss thereof.

 

(d) Experience of Purchaser. The Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Purchaser is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(e) Information on Company. Purchaser is not deemed to have any knowledge of any
information not included in the Financial Statements or the Transaction
Documents unless such information is delivered in the manner described in the
next sentence. The Purchaser was afforded (i) the opportunity to ask such
questions as the Purchaser deemed necessary of, and to receive answers from,
representatives of the Company concerning the merits and risks of acquiring the
Securities; (ii) the right of access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable the Purchaser to evaluate the Securities; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to acquiring the
Securities. In addition, the Purchaser may have received in writing from the
Company such other information concerning its operations, financial condition
and other matters as the Purchaser has requested, identified thereon as OTHER
WRITTEN INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors the Purchaser deems material in
deciding on the advisability of investing in the Securities.

 

  16



 

 

(f) Compliance with Securities Act; Reliance on Exemptions. The Purchaser
understands and agrees that the Securities have not been registered under the
Securities Act or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the
Securities Act, and that such Securities must be held indefinitely unless a
subsequent disposition is registered under the Securities Act or any applicable
state securities laws or is exempt from such registration. The Purchaser
understands and agrees that the Securities are being offered and sold to the
Purchaser in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and regulations and that the
Company is relying in part upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

 

(g) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

 

(h) No Conflicts. The execution, delivery and performance of this Agreement and
performance under the other Transaction Documents and the consummation by the
Purchaser of the transactions contemplated hereby and thereby or relating hereto
or thereto do not and will not (i) result in a violation of the Purchaser’s
charter documents, bylaws or other organizational documents, if applicable, (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which the
Purchaser is a party, nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to the Purchaser or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on the Purchaser). The Purchaser is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or perform under
the other Transaction Documents nor to purchase the Securities in accordance
with the terms hereof, provided that for purposes of the representation made in
this sentence, the Purchaser is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.

 

(i) Tax Liability. The Purchaser has reviewed with its own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Purchaser understands that it
(and not the Company) shall be responsible for its own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

 

(k) Pre-Existing Relationships. The Purchaser represents and warrants that: (i)
the Purchaser has a prior substantial pre-existing relationship with the Company
or its agents, the Purchaser is not investing in the Offering in connection with
or as a result of the EDGAR Filings or any other filing made by the Company with
the Commission and (ii) no Securities were offered or sold to it by means of any
form of “general solicitation” or “general advertising,” as such terms are
defined in Regulation D, and in connection therewith, the Purchaser did not (A)
receive or review any advertisement, article, notice or other communication
published in a newspaper or magazine or similar media or on the internet or
broadcast over television or radio, whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising;
or (C) observe any website or filing of the Company with the Commission in which
any offering of securities by the Company was described and as a result learned
of any offering of securities by the Company.

 

  17



 

 

(l) Non-Affiliate Status. The Purchaser represents and warrants that to the
knowledge of the Purchaser: (i) it is not an “affiliate” of the Company as such
term is defined in Rule 405 promulgated under the Securities Act or Rule 12b-2
promulgated under the Exchange Act; (ii) during the last six months the
Purchaser has not engaged in any transactions in violation of Section 16 of the
Exchange Act; and (iii) the consummation of the transactions contemplated hereby
will not result in any violation of Section 16 of the Exchange Act by the
Purchaser.

 

(m) Survival. The foregoing representations and warranties shall not survive the
Closing Date.

 

3.3 Reliance. The Company acknowledges and agrees that the representations
contained in Section 3.2 shall not modify, amend or affect the Purchaser’s right
to rely on the Company’s representations and warranties contained in this
Agreement or any representations and warranties contained in any other
Transaction Document or any other document or instrument executed and/or
delivered in connection with this Agreement or the consummation of the
transaction contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) Securities Laws. The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Purchaser or in connection with a pledge as
contemplated in Section 4.1(c), the Company may require the transferor thereof
to provide to the Company at the Company’s expense, an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of such
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement and shall have the rights and obligations of a Purchaser under
this Agreement and the other Transaction Documents.

 

(b) Legend. The Purchaser agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. TO THE EXTENT PERMITTED BY APPLICABLE SECURITIES
LAWS, THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED
BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN
SECURED BY SUCH SECURITIES.

   

  18



 

 

(c) Pledge. The Company acknowledges and agrees that a Purchaser may from time
to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, the Purchaser
may transfer pledge or secure Securities to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities
including, if the Securities are subject to registration pursuant to a
registration rights agreement, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders thereunder.

 

(d) Legend Removal. Certificates evidencing the Securities shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Securities pursuant to Rule
144, or (iii) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Transfer Agent promptly if required by the Transfer Agent
to effect the removal of the legend hereunder. If all or any Shares are
converted, at a time when there is an effective registration statement to cover
the resale of the Conversion Shares, or if the Conversion Shares may be sold
under Rule 144 or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) then such Conversion
Shares or Bonus Shares, as applicable, shall be issued free of all legends. The
Company agrees that following such time as such legend is no longer required
under this Section 4.1(d), it will, no later than five Trading Days following
the delivery by the Purchaser to the Company or the Transfer Agent of a
certificate representing the Conversion Shares , as applicable, issued with a
restrictive legend (such fifth Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to the Purchaser a certificate representing such shares
that is free from all restrictive and other legends (however, the Corporation
shall use reasonable best efforts to deliver such shares within two (2) Trading
Days). The Company may not make any notation on its records or give instructions
to the Transfer Agent that enlarge the restrictions on transfer set forth in
this Section 4. In lieu of delivering physical certificates representing the
unlegended shares, upon request of a Purchaser, so long as the certificates
therefor do not bear a legend and the Purchaser is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the unlegended shares by crediting the
account of Purchaser’s prime broker with the Depository Trust Company through
its Deposit Withdrawal At Custodian system, provided that the Company’s Common
Stock is DTC eligible and the Company’s transfer agent participates in the
Deposit Withdrawal at Custodian system. Such delivery must be made on or before
the Legend Removal Date.

 

(e) DWAC. In lieu of delivering physical certificates representing the
unlegended shares, upon request of a Purchaser, so long as the certificates
therefor do not bear a legend and the Purchaser is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the unlegended shares by crediting the
account of Purchaser’s prime broker with the Depository Trust Company through
its Deposit Withdrawal At Custodian system, provided that the Company’s Common
Stock is DTC eligible and the Company’s transfer agent participates in the
Deposit Withdrawal at Custodian system. Such delivery must be made on or before
the Legend Removal Date.

  19



 

 

(f) Injunction. In the event a Purchaser shall request delivery of Securities as
described in this Section 4.1, the Company is required to deliver such
Securities, the Company may not refuse to deliver Securities based on any claim
that the Purchaser or anyone associated or affiliated with the Purchaser has not
complied with Purchaser’s obligations under the Transaction Documents, or for
any other reason, unless, an injunction or temporary restraining order from a
court, on notice, restraining and or enjoining delivery of such unlegended
shares shall have been sought and obtained by the Company and the Company has
posted a surety bond for the benefit of the Purchaser in the amount of 120% of
the amount of the aggregate purchase price of the Securities intended to be
subject to the injunction or temporary restraining order, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to the Purchaser to the extent
Purchaser obtains judgment in Purchaser’s favor.

 

  (g) Buy-In. In addition to any other rights available to Purchaser, if the
Company fails to deliver to the Purchaser Securities as required pursuant to
this Agreement and after the Legend Removal Date, the Purchaser, or a broker on
the Purchaser’s behalf, purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Purchaser of
the shares of Common Stock which the Purchaser was entitled to receive in
unlegended form from the Company (a “Buy-In”), then the Company shall promptly
pay in cash to the Purchaser (in addition to any remedies available to or
elected by the Purchaser) the amount, if any, by which (A) the Purchaser’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as unlegended Shares,
together with interest thereon at a rate of 15% per annum accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty). For example, if a Purchaser
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of Shares delivered to
the Company for reissuance as unlegended shares, the Company shall be required
to pay the Purchaser $1,000, plus interest, if any. The Purchaser shall provide
the Company written notice indicating the amounts payable to the Purchaser in
respect of the Buy-In.

 

  (f) Legend Removal Default. In addition to the Purchaser’s other available
remedies, the Company shall pay to a Purchaser, in cash, as partial liquidated
damages and not as a penalty, for each $1,000 of Underlying Shares (based on the
VWAP of the Common Stock on the date such Securities are submitted to the
Transfer Agent) delivered for removal of the restrictive legend and subject to
Section 4.1(c), $25 per Trading Day for each Trading Day after the Legend
Removal Date (increasing to $50 per Trading Day after the second Trading Day)
until such certificate is delivered without a legend. Nothing herein shall limit
the Purchaser’s right to pursue actual damages for the Company’s failure to
deliver certificates representing any Securities as required by the Transaction
Documents, and the Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.

 

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.

   

  20



 

 

4.3 Furnishing of Information; Public Information.

 

(a) Commencing on the Effective Date and until the earliest of the time that (i)
no Purchaser owns any Securities, or (ii) five (5) years after the Closing Date,
the Company covenants to maintain the registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.

 

(b) At any time commencing on the Closing Date and ending at such time that all
of the Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to the Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, by reason of any such delay in or reduction of its ability to sell
the Securities, an amount in cash equal to 2% of the aggregate Subscription
Amount of the Purchaser’s Securities held by the Purchaser on the day of a
Public Information Failure and on every thirtieth (30th) day (pro-rated for
periods totaling less than thirty days) thereafter until the earlier of (a) the
date such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Purchaser to transfer the Underlying
Shares pursuant to Rule 144. The payments to which a Purchaser shall be entitled
pursuant to this Section 4.2(b) are referred to herein as “Public Information
Failure Payments.” Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full. Nothing herein shall limit the Purchaser’s right to pursue
actual damages for the Public Information Failure, and the Purchaser shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

 

4.4 Conversion and Exercise Procedures. The form of Notice of Conversion
attached to the Certificate of Designation sets forth the totality of the
procedures required of the Purchaser in order to convert the Shares. No
additional legal opinion, other information or instructions shall be required of
the Purchaser to convert their Shares. The Company shall honor conversions of
the Shares and shall deliver Underlying Shares in accordance with the terms,
conditions and time periods set forth in the Transaction Documents. The Shares
will not be subject to a mandatory conversion except as described in the
Certificate of Designations.

 

4.5 Use of Proceeds. Other than as set forth in Schedule 4.5 hereto, the Company
will use the net proceeds to the Company from the sale of the Shares hereunder
for general corporate purposes and working capital The Company shall not use
such proceeds: (a) for the satisfaction of any portion of the Company’s debt
(other than as set forth on Schedule 4.5 and other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) for the redemption of any Common Stock or Common Stock Equivalents, (c) for
the settlement of any outstanding litigation (except for payments pursuant to
settlement agreements entered into prior to the date hereof and disclosed in the
Disclosure Schedules), or (d) in violation of the law, including FCPA or OFAC.

   

  21



 

 

4.6 Indemnification of Purchaser. Subject to the provisions of this Section 4.6,
the Company will indemnify and hold the Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any the Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of the Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of the Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings the Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by the Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, the Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of the Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of the
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of its representations, warranties
or covenants under the Transaction Documents. The indemnification required by
this Section 4.6 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
are incurred. The indemnity agreements contained herein shall be in addition to
any cause of action or similar right of any Purchaser Party against the Company
or others and any liabilities the Company may be subject to pursuant to law.

 

4.7 Reservation of Securities.

 

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents, but not less than the Required Minimum.

 

  22



 

 

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall amend the Company’s certificate or
articles of incorporation to increase the number of authorized but unissued
shares of Common Stock to at least the Required Minimum at such time, as soon as
possible and in any event not later than the 60th day after such date. Without
limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than ninety (90) days after the occurrence of such Authorized Share Failure, the
Company shall hold a meeting of its stockholders for the approval of an increase
in the number of authorized shares of Common Stock. In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use its commercially reasonable efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal. Notwithstanding the foregoing, if any such time of an Authorized Share
Failure, the Company is able to obtain the written consent of a majority of the
shares of its issued and outstanding Common Stock to approve the increase in the
number of authorized shares of Common Stock without soliciting its stockholders,
the Company may satisfy this obligation by obtaining such consent and submitting
for filing with the SEC an Information Statement on Schedule 14C.

 

4.8 Form D. The Company agrees to timely file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof,
promptly upon request of any Purchaser.

 

4.9 Subsequent Equity Sales. For so long as Shares are outstanding, the Company
will not amend the terms of any securities or Common Stock Equivalents or of any
agreement outstanding or in effect as of the date of this Agreement pursuant to
which same were or may be acquired without the consent of the Purchaser, which
consent will not be unreasonably be withheld, if the result of such amendment
would be at an effective price per share of Common Stock less than the
Conversion Price in effect at the time of such amendment. For so long as Shares
are outstanding, the Company will not issue any Common Stock or Common Stock
Equivalents at an effective issue price lower than the then in effect Conversion
Price without the consent of the Purchaser. The restrictions and limitations in
this Section 4.9 are in addition to and shall apply whether or not a Purchaser
exercises its rights pursuant to the Certificate of Designation. If, at any time
while the Shares are outstanding, Company or any Subsidiary, as applicable,
sells or grants any option to purchase or sells or grants any right to reprice,
or otherwise disposes of or issues (or announces any sale, grant or any option
to purchase or other disposition), any Common Stock or Common Stock Equivalents
entitling any Person to acquire shares of Common Stock at an effective price per
share that is lower than the then Conversion Price in effect (such lower price,
the “Base Conversion Price” and such issuances, collectively, a “Dilutive
Issuance”) (if the holder of the Common Stock or Common Stock Equivalents so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance, be entitled to receive shares of Common Stock at an
effective price per share that is lower than the Conversion Price, such issuance
shall be deemed to have occurred for less than the Conversion Price on such date
of the Dilutive Issuance), then the Conversion Price shall be reduced to equal
the Base Conversion Price. Such adjustment shall be made whenever such Common
Stock or Common Stock Equivalents are issued. The repricing of any existing
convertible note, including the Tangier Note, shall also be a Dilutive Issuance.
Notwithstanding the foregoing, no adjustment will be made under this Section 4.9
in respect to any currently outstanding warrants issued by the Company and
identified on Schedule 3.1(g). Notwithstanding the foregoing, the provisions of
this Section 4.9 shall not apply to any Exempt Issuance.

 

4.10 Equal Treatment of Purchaser. Following the Closing, no consideration
(including any modification of any Transaction Document) shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same or substantially
similar consideration is also offered, mutatis mutandis, on a ratable basis to
all of the parties to this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchaser as a class and shall not in any way be construed as the
Purchaser acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise. Notwithstanding the foregoing,
it is agreed that the provisions of this Section 4.10 shall only apply to the
purchase and sale transaction contemplated by Section 2.1(a) and not the
exchange transaction contemplated by Section 2.1(b).

   

  23



 

 

4.11 Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would require approval of the
Company’s shareholders of such other transaction unless such shareholder
approval is obtained before the closing of such subsequent transaction.

 

4.12 Maintenance of Property and Insurance. Until the End Date, the Company
shall keep all of its property, which is necessary or useful to the conduct of
its business, in good working order and condition, ordinary wear and tear
excepted. Until the End Date, the Company will secure and maintain insurance
coverage of the type and not less than the amount in effect as provided in this
Agreement.

 

4.13 Preservation of Corporate Existence. Until the End Date, the Company shall
preserve and maintain its corporate existence, rights, privileges and franchises
in the jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

 

4.14 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents.

 

4.15 Reimbursement. If any Purchaser becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by the
Purchaser to or with any current stockholder), solely as a result of the
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse the Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchaser who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchaser and any such Affiliate, and shall be binding upon and inure
to the benefit of any successors, assigns, heirs and personal representatives of
the Company, the Purchaser and any such Affiliate and any such Person. The
Company also agrees that neither the Purchaser nor any such Affiliates,
partners, directors, agents, employees or controlling persons shall have any
liability to the Company or any Person asserting claims on behalf of or in right
of the Company solely as a result of acquiring the Securities under this
Agreement.

 

4.16 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto the Purchaser shall have entered into a written agreement with the
Company regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

    

  24



 

 

4.17 Indebtedness. For so long as the Shares are outstanding, and except for
Exempt Issuances, the Company will not incur any Indebtedness without the
consent of the Purchaser, other than Indebtedness in the ordinary course of
business, which shall include the issuance of convertible notes to fund
operations, from time to time, containing provisions that are standard practice
for public company such as the Company and its Subsidiaries. Notwithstanding the
foregoing, the Company will give the Purchaser five (5) Trading Days prior
written notice before entering into any convertible note or similar transaction.

 

4.18 Most Favored Nation Provision. From the date hereof and for so long as a
Purchaser holds any Securities, in the event that the Company issues or sells
any Common Stock or Common Stock Equivalents, if a Purchaser then holding
outstanding Securities, reasonably believes that any of the terms and conditions
appurtenant to such issuance or sale are more favorable to such investors than
are the terms and conditions granted to the Purchaser hereunder, upon notice to
the Company by the Purchaser within five (5) Trading Days after disclosure of
such issuance or sale, the Company shall amend the terms of this transaction as
to the Purchaser only so as to give the Purchaser the benefit of such more
favorable terms or conditions. This Section 4.18 shall not apply to an Exempt
Issuance. The Company shall provide the Purchaser with notice of any such
issuance or sale not later than ten (10) Trading Days before such issuance or
sale.

 

4.19 Seniority. Except as pursuant to the terms of this Agreement and as set
forth in Schedule 4.19, until the Shares are no longer outstanding, the Company
shall not issue any series of preferred stock which would give the holder
thereof directly or indirectly, any right to payment pari passu to or superior
to any right of the Purchaser as holder of the Shares.

 

4.20 Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m. (New
York City time) on the third (3rd) Trading Day immediately following the Closing
Date, issue a press release disclosing the material terms of the transactions
contemplated hereby, and shall file a Current Report on Form 8-K or other filing
with the Commission including the Transaction Documents as exhibits thereto
within the time period required by the Exchange Act. From and after the issuance
of such filing, the Company represents to the Purchaser that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchaser by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. The Company and each Purchaser shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of each Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market unless the name of the Purchaser is already included in the
body of the Transaction Documents, without the prior written consent of the
Purchaser, except: (a) as required by federal securities law in connection with
the filing of final Transaction Documents with the Commission and (b) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchaser with prior notice of such
disclosure permitted under this clause (b).

     

  25



 

 

4.21 Listing of Common Stock. The Company hereby agrees to maintain the listing
or quotation of the Common Stock on the Trading Market on which it is currently
listed, and prior to the Closing, the Company shall apply to list or quote all
of the Conversion Shares on such Trading Market and use commercially reasonable
efforts to secure the listing of all of the Conversion Shares on such Trading
Market. The Company further agrees, if the Company applies to have the Common
Stock traded on any other Trading Market, it will then include in such
application all of the Conversion Shares and will take such other action as is
necessary to cause all of the Conversion Shares to be listed or quoted on such
other Trading Market as promptly as possible. The Company will then use
commercially reasonable efforts to continue the listing or quotation and trading
of its Common Stock on a Trading Market until the later of (i) the five-year
anniversary of the Closing Date, (ii) the date no Shares are outstanding and
(iii) the end of the Protection Period, and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market until such later date.

 

4.22 Preservation of Corporate Existence. The Company shall preserve and
maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

 

4.23 Piggy-Back Registrations. If at any time until two years after the Closing
Date there is not an effective registration statement covering all of the
Conversion Shares and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the 1933 Act of any of its equity securities, but
excluding Forms S-4 or S-8 and similar forms which do not permit such
registration, then the Company shall send to each holder of any of the
Securities written notice of such determination and, if within fifteen calendar
days after receipt of such notice, any such holder shall so request in writing,
the Company shall include in such registration statement all or any part of the
Conversion Shares such holder requests to be registered, subject to customary
underwriter cutbacks applicable to all holders of registration rights and any
cutbacks in accordance with guidance provided by the Securities and Exchange
Commission (including, but not limited to, Rule 415). The obligations of the
Company under this Section may be waived by any holder of any of the Securities
entitled to registration rights under this Section. The holders whose Conversion
Shares are included or required to be included in such registration statement
are granted the same rights, benefits, liquidated or other damages and
indemnification granted to other holders of securities included in such
registration statement. Notwithstanding anything to the contrary herein, the
registration rights granted hereunder to the holders of Securities shall not be
applicable for such times as such Conversion Shares may be sold by the holder
thereof without restriction pursuant to Section 144(b)(1) of the 1933 Act. In no
event shall the liability of any holder of Securities or permitted successor in
connection with any Conversion Shares included in any such registration
statement be greater in amount than the dollar amount of the net proceeds
actually received by such Subscriber upon the sale of the Conversion Shares sold
pursuant to such registration or such lesser amount in proportion to all other
holders of Securities included in such registration statement. All expenses
incurred by the Company in complying with this Section, including, without
limitation, all registration and filing fees, printing expenses (if required),
fees and disbursements of counsel and independent public accountants for the
Company, fees and expenses (including reasonable counsel fees) incurred in
connection with complying with state securities or “blue sky” laws, fees of the
NASD, transfer taxes, and fees of transfer agents and registrars, are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of registrable securities are called “Selling Expenses.”
The Company will pay all Registration Expenses in connection with the
registration statement under this Section. Selling Expenses in connection with
each registration statement under this Section shall be borne by the holder and
will be apportioned among such holders in proportion to the number of Shares
included therein for a holder relative to all the Securities included therein
for all selling holders, or as all holders may agree.

    

  26



 

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Termination. This Agreement may be terminated by the Purchaser, as to the
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the Purchaser, by written notice to the
other parties, if the Closing has not been consummated on or before August 30,
2020.

 

5.2 Fees and Expenses. Except as expressly set forth on Schedule 3.1(r), each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchaser. The Company agrees to pay the legal fees of G&M, counsel to the
Purchaser, in the amount of $5,000 incurred in connection with the negotiation,
preparation, execution and delivery of the Transaction Documents and Closing.

 

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.4 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or email or facsimile transmission,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by email together with a confirmation facsimile or a
facsimile transmission with confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Quad M Solutions, Inc., 115
River Road, Suite 151, Edgewater, NJ 07020 , Attn: Pat Dileo, CEO, email:
pdileo@endeavorplus.com, with a copy by fax or email only to (which shall not
constitute notice): Lawrence R. Lonergan, Esq., 96 Park Street, Montclair, NJ
07042, facsimile: (973) 509-0063, email: llonergan@wlesq.com and (ii) if to the
Purchaser, to: the addresses and fax numbers indicated on the signature pages
hereto, with an additional copy by fax only to (which shall not constitute
notice): Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York
11581, Attn: Eliezer Drew, Esq., facsimile: (212) 697-3575, email:
eli@grushkomittman.com.

 

5.5 Amendments; Waivers. No provision of this Agreement nor any other
Transaction Document may be waived, modified, supplemented or amended nor
consent obtained or approval deemed granted except in a written instrument
signed, in the case of an amendment, by the Company and the Purchaser of the
component of the affected Securities then outstanding or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement nor any other Transaction Document shall be deemed
to be a continuing waiver in the future or a waiver of any subsequent default or
a waiver of any other provision, condition or requirement thereof, nor shall any
delay or omission of any party to exercise any right thereunder in any manner
impair the exercise of any such right.

    

  27



 

 

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).
Following the Closing, any Purchaser may assign, on ten (10) Business Day prior
notice any or all of its rights under this Agreement to any Person to whom the
Purchaser assigns or transfers any Securities, provided that such transferee
agrees in writing to be bound with respect to the transferred Securities by the
provisions of the Transaction Documents that apply to the “Purchaser” and is
able to make each and every representation made by Purchaser in this Agreement.
No assignment by a Purchaser will be allowed if the result would be an increase
in the number of actual or beneficial owners of the assigned securities.

 

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.10.

 

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any action, suit or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then, in addition to the obligations of the Company
under Section 4.10, the prevailing party in such action, suit or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.

 

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to each other Party, it being understood that the Parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

     

  28



 

 

5.12 Severability. If any term, provision, covenant or restriction of any
Transaction Document is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then the
Purchaser may, at any time prior to the Company’s performance of such
obligations, rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of Shares, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded conversion or exercise notice concurrently with
the return to the Purchaser of the aggregate exercise price paid to the Company
for such shares and the restoration of the Purchaser’s right to acquire such
shares pursuant to the Purchaser’s Shares.

 

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable costs (including customary indemnity) associated with the issuance of
such replacement Securities.

 

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

     

  29



 

 

5.17 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by the Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at the Purchaser’s election.

 

5.18 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.19 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.20 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

5.22 Equitable Adjustment. Trading volume amounts, price/volume amounts and
similar figures in the Transaction Documents shall be equitably adjusted (but
without duplication) to offset the effect of stock splits, similar events and as
otherwise described in this Agreement.

 

(Signature Pages Follow)

    

  30



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Series H Convertible
Stock Securities Purchase Agreement to be duly executed by their respective
authorized signatories as of the date first indicated above.

      

  Quad M Solutions, Inc.         By:

 

Name:

    Title: Chief Executive Officer  

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

  31



 

 

[PURCHASER SIGNATURE PAGE TO Quad M Solutions, Inc.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Purchaser:

 

 

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

 

Subscription Amount: Up to $25,000.00

 

Series H Convertible Preferred Shares: 5,000

 

 

EIN Number: ______________

      

   

  32



 

 

SCHEDULE 3.1(a)

Subsidiaries (All Wholly-Owned except as noted below)

 

1.

OpenAxess, Inc., f/k/a PR 345, Inc., a Texas corporation;

2.

NuAxess 2, Inc., a Delaware corporation;

3.

PrimeAxess, Inc., a Texas corporation owned 51% by the Company and 49% owned by
Infiniti HR, Inc., a joint venture partner of the Company, a Maryland
corporation; and

4.

PrimeAxess 2, Inc., a Texas corporation owned 51% by the Company and 49% owned
by Infiniti HR, Inc.

 

 

 

33



 